Citation Nr: 0617209	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant claims VA benefits based upon the service of 
her late husband, who had recognized guerrilla service from 
June 1944 to September 1945, and Regular Philippine Army 
service from September 1945 to February 1946.  He died in 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  According to the official certificate of death, the 
appellant's husband died in October 1994, due to a myocardial 
infarction.

2.  At the time of his death, the decedent had no service-
connected disabilities, nor did he have any claims pending 
before VA.

3.  Neither a myocardial infarction nor heart disease was 
present during service or manifested until many years after 
separation from service in 1946.

4.  The claim for service connection for cause of death is 
not supported by competent medical evidence demonstrating a 
causal relationship between the decedent's military service, 
or any disability related thereto, and his death.

5.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
November 2002, which was over eight years after the 
decedent's death.
CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).

2.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2005).

3.  The requirements of basic eligibility for VA death 
pension benefits, based upon qualifying service by the 
appellant's late husband, have not been met.  38 U.S.C.A. §§ 
101, 107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a November 2002 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the June 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
are being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Cause of Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For service connection for the cause of the decedent's death 
to be granted, it must be shown that a service-connected 
disability caused death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Associated with the claims file is a January 1946 Affidavit 
for Philippine Army Personnel.  When asked to provide a 
chronological record of wounds and illnesses incurred from 
December 8, 1941, to the date of return to military control, 
the decedent replied, "None."  His February 1946 separation 
report shows that his cardiovascular system was normal, and 
his chest X-ray was negative.

In an August 2003 written statement, E.C., M.D., indicated 
that he had treated the decedent from 1992 to 1994.  He was 
diagnosed with pneumonia in November 1992.  In November 1993, 
the decedent was diagnosed with, and treated for, tetanus.  
In October 1994, he was determined to have essential 
hypertension, and was referred to a hospital.

In her February 2004 notice of disagreement, the appellant 
contended that her husband's death was caused by lingering 
illnesses due to mental, psychological, and physical trauma 
from captivity by the Japanese when he was in service.  The 
Board notes however, that there is no indication in the 
service department records that the decedent was a prisoner 
of war.

Reviewing this evidence, the Board finds that there is no 
indication in the decedent's military records that he 
suffered from any heart disease.  In addition, the first 
post-service indication of treatment is in 1992.  The 
decedent was not treated for any cardiovascular disease until 
1994, when his diagnosis just prior to his death was for 
hypertension.  This was more than forty years after his 
separation from service.  Therefore, any potentially 
applicable presumptive service connection is not warranted 
because hypertension was not shown to be manifested within 
one year after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, there is no objective medical 
opinion that the decedent's death from a myocardial 
infarction was related to his military service.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the decedent's death was not caused by, or 
the proximate result of, any service-connected disability, 
and there is no reasonable doubt to be resolved.  Gilbert, 
supra.

III.  Accrued Benefits

As pertinent to the present claim, the law and regulations 
governing claims for accrued benefits state that, upon the 
death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death, and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 
(2005).

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation by a 
surviving spouse shall include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

The evidence shows that the decedent died in October 1994.  
The file reflects that there were no service connection 
claims pending at the time of his death, and does not show 
that he had any service-connected disabilities.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive her own application.  Id. at 1300.  As 
indicated, no claim was pending upon the decedent's death.

Moreover, the appellant has not contended, and the record 
does not show, that she filed a claim for accrued benefits 
within one year from the date of the decedent's death.  38 
C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).

In November 2002, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534.  It is clear that the appellant did not file her 
application for accrued benefits within one year of the 
decedent's death.  In fact, the application was received more 
than eight years after his death.

In the instant case, the claims file is devoid of any 
evidence that the decedent had a claim pending for any VA 
benefit at the time of his death, and, since the appellant 
did not file her application for accrued benefits within one 
year after the date of his death, she is not legally entitled 
to such benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).  The law pertaining to eligibility for accrued 
benefits is dispositive of this issue, therefore the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

IV.  Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  In 
addition, the Secretary shall pay pension for non-service-
connected disability or death for service to the surviving 
spouse of a veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army between 
October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2005).

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board 
acknowledges that VA was required to provide the appellant 
with the opportunity to submit evidence of her husband's 
service.  However, the appellant has already been given that 
opportunity.  She submitted documentation of her husband's 
service, and has not alleged that it is other than already 
certified by the service department.

As noted above, it has been certified that the decedent had 
recognized guerrilla service from June 1944 to September 
1945, and Regular Philippine Army service from September 1945 
to February 1946.  The service department's determination is 
binding upon VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the decedent's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces, Far East), including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  Therefore, 
the Board finds that the appellant, as the decedent's 
surviving spouse, is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
matter.  However, the law is dispositive, because eligibility 
for pension is precluded based upon the decedent's service.  
Therefore, the appeal must be denied.  Sabonis v. Brown, 
supra.


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied, as a matter of 
law.

Basic eligibility for non-service-connected VA death pension 
benefits is denied.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


